         

Exhibit 10.1
CONFORMED COPY
SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (“Separation Agreement”) is entered into
by and between Michael D. Lockhart (“Executive” or “you”) and Armstrong World
Industries, Inc. (the “Company”), and confirms the agreement that has been
reached with you in connection with your separation from the Company.
1. Termination of Employment. You agree that your separation shall be effective
as of February 28, 2010 (the “Separation Date”) and as of such date you shall
cease to be employed by the Company in any capacity and your separation shall
become effective from all positions you then hold with the Company and its
subsidiaries and as a member of the Board of Directors of the Company (as well
as of the Board of Directors of any of the Company’s subsidiaries). The parties
hereto hereby waive all notice of termination requirements and date of
termination requirements including those set forth in Sections 7.1 and 7.2 of
the Change in Control Agreement between you and the Company dated as of
October 27, 2008 (the “Change in Control Agreement”). You further agree to
execute promptly upon request by the Company any additional documents necessary
to effectuate the provisions of this paragraph 1.
2. Separation Pay and Benefits. In consideration of your execution of this
Separation Agreement and your compliance with its terms and conditions, the
Company agrees to pay or provide you (subject to the terms and conditions set
forth in this Separation Agreement) with the benefits described in this
paragraph 2 and to adhere to the non-disparagement restrictions set forth in
paragraph 5.b. below, which exceed any payment and benefits to which you are
otherwise entitled. The benefits below shall be in full satisfaction of the
Company’s obligations under the terms of the Change in Control Agreement. The
payments specified in paragraphs 2.b., 2.c. and 2.e. shall be paid on the first
business day that is at least six months after the Separation Date; provided
that such amounts shall be paid within ten days of the date of your death during
such six-month period; and provided further that the payments required by this
paragraph 2 shall not be made unless the Effective Date (as defined below) has
occurred no later than March 31, 2010. The amounts suspended for six months as
specified above shall earn interest at the annual rate of 0.72%, compounded
monthly.
a. The Company shall continue to pay you at your current rate of base salary
through the Separation Date, in accordance with the Company’s payroll practices,
less applicable withholdings.
b. The Company shall pay you an aggregate of $7,774,667 (the “Separation
Amount”), less applicable withholdings, in full satisfaction of the Company’s
obligations under Sections 6.1(A) and (B) of the Change in Control Agreement.

 

 



--------------------------------------------------------------------------------



 



c. The Company shall pay you an aggregate of $3,143,077, less applicable
withholdings, in full satisfaction of the Company’s obligations under
Section 6.1(C) of the Change in Control Agreement.
d. The Company shall provide you with continued welfare benefit plan coverage in
accordance with the terms of Sections 6.1(D) and 6.3(B) of the Change in Control
Agreement, each of which are incorporated herein by reference, for the period of
time specified, and subject to reduction, as set forth therein.
e. The Company shall pay you an aggregate of $78,525.64 with respect to
20.83 days’ vacation, less applicable withholdings, in full satisfaction of the
Company’s obligations under Section 6.1(F) of the Change in Control Agreement.
f. In full satisfaction of the Company’s obligations under Section 6.1(G) of the
Change in Control Agreement, the Company shall, no later than the last day of
the calendar year in which the expenses are incurred, pay the reasonable fees
and expenses for a full service nationally recognized executive outplacement
firm, in 2010 and each year thereafter through the last day of 2012, subject to
an annual cap of $65,333. Any amount paid in any year pursuant to this paragraph
2.f. shall not affect the amount payable in any other year pursuant to this
paragraph 2.f.
g. The Company shall pay you a cash lump sum of $1,543,500, less applicable
withholdings, which shall represent your bonus awarded with respect to 2009
under the Management Achievement Plan, at such time as such bonuses are paid to
the Company’s senior executives generally.
3. Accrued Benefits. Whether or not you execute this Separation Agreement, you
will be paid for any accrued but unused vacation days (which the parties agree
shall be $11,935.90), and for unreimbursed business expenses (in accordance with
usual Company policies and practices, and in no event later than December 31,
2010), to the extent not theretofore paid. In addition, following the Separation
Date, you will be entitled to receive vested amounts payable to you under the
Company’s 401(k) plan and other retirement and deferred compensation plans in
accordance with the terms of such plans and applicable law. Except as
specifically set forth herein, your participation in all Company plans
(including outstanding stock option awards, restricted stock awards and
performance stock awards) shall remain subject to the terms and conditions of
such plans and agreements as in effect from time to time and you agree that such
terms and conditions are binding on you and the Company. Without limiting the
generality of the foregoing, the Company acknowledges that you have satisfied
the eligibility requirements for the Company’s post-retirement health and life
insurance programs, as applicable, and that receipt of such benefits shall
commence on the date on which the benefits due under paragraph 2.d. above
terminate. Schedule A hereto sets forth an inventory of your Company equity
awards outstanding as of the date hereof. Other than as set forth in this
Agreement, after the Separation Date, you shall not receive any base salary,
annual bonus, long term incentive award, welfare, retirement, perquisite, fringe
benefit, or other benefit plan coverage or coverage under any other practice,
policy or program as may be in effect from time to time, applying to senior
officers or other employees of the Company. Notwithstanding the foregoing, the
Company shall pay the cost for your executive physical to the extent completed
no later than February 28, 2010.

 

2



--------------------------------------------------------------------------------



 



4. No Other Payments or Benefits. You acknowledge and agree that, other than the
payments and benefits expressly set forth in this Agreement, you have received
all compensation to which you are entitled from the Company, and you are not
entitled to any other payments or benefits from the Company.
5. Nondisparagement.
a. You agree that you will not, with intent to damage, disparage or encourage or
induce others to disparage the Company, its subsidiaries, and its current
directors and officers and each of their successors and assigns (collectively,
the “Company Entities and Persons”); provided that such limitation shall extend
to directors and officers only in their capacities as such or in respect of
their relationship with the Company and its affiliates.
b. The Company agrees that none of the Company, its subsidiaries, or their
successors and assigns will, with intent to damage, disparage or induce others
to disparage you. The Company shall instruct all of its directors and officers
not to disparage you or induce others to disparage you.
c. Nothing in this Separation Agreement is intended to or shall prevent either
party from providing, or limiting testimony in response to a valid subpoena,
court order, regulatory request or other judicial, administrative or legal
process or otherwise as required by law. Executive shall notify the Company in
writing as promptly as practicable after receiving any request for testimony or
information in response to a valid subpoena, court order, regulatory request or
other judicial, administrative or legal process or otherwise as required by law,
regarding the anticipated testimony or information to be provided and at least
ten (10) days prior to providing such testimony or information (or, if such
notice is not possible under the circumstances, with as much prior notice as is
possible).
6. Cooperation. Prior to and after the Separation Date, Executive shall
reasonably cooperate with the Company, its subsidiaries and affiliates, at any
level, and any of their officers, directors, shareholders, or employees:
(A) concerning requests for information about the business of the Company or its
subsidiaries or affiliates or Executive’s involvement and participation therein,
(B) in connection with any investigation or review by any federal, state or
local regulatory, quasi-regulatory or self-governing authority (including,
without limitation, the Securities and Exchange Commission) as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company and (C) with respect to transition and
succession matters. Executive’s cooperation shall include, but not be limited to
(taking into account Executive’s obligations to any new employer or entity to
which he provides services), being available to meet and speak with officers or
employees of

 

3



--------------------------------------------------------------------------------



 



the Company and/or the Company’s counsel at reasonable times and locations,
executing accurate and truthful documents and taking such other actions as may
reasonably be requested by the Company and/or the Company’s counsel to
effectuate the foregoing. Executive shall be entitled to reimbursement, upon
receipt by the Company of suitable documentation, for reasonable and necessary
travel and other expenses which Executive may incur at the specific request of
the Company and as approved by the Company in advance and in accordance with its
policies and procedures established from time to time.
7. Confidentiality; Company Property. You agree that you shall not, without the
prior written consent of the Company, disclose to any entity or person any
information which is treated as confidential by the Company or any of their
subsidiaries or affiliates, and is not generally known or available to the
public, provided, that you may make disclosures of such confidential information
to the extent required by law or legal process. On or prior to the Separation
Date, you shall return to the Company all Company property in your possession or
use, including, without limitation, all automobiles, fax machines, printers,
cell phones, credit cards, building-access cards and keys, other electronic
equipment, and any records, software or other data from your personal computers
or laptops which are not themselves Company property, however stored, relating
to confidential information, as discussed above; provided that the Executive
will continue to have access to his electronic mail account at the Company
through March 10, 2010. You recognize that irreparable injury would be caused to
the Company, not adequately compensable by money damages, by your violation of
the provisions of this paragraph. You further agree that in the event of any
such violation or threatened violation of this confidentiality provision, in
addition to such other rights and remedies as may exist in the Company’s favor,
the Company will be entitled to recover its attorneys’ fees and costs in any
action to enforce any provision of this paragraph, but only in the event the
Company is the prevailing party in any such action, and if the Company is not
the prevailing party then it shall pay or reimburse you for your attorneys’ fees
and costs incurred by you in defense of such action. Notwithstanding the
foregoing, the Executive may elect to purchase his Company-issued laptop
computer for the fair market value thereof. The Company shall be entitled to
inspect said computer, at its option, to verify its contents and remove any
Company confidential information prior to final sale to the Executive. The
Company acknowledges that the Executive is entitled to the return of all fitness
equipment that he personally paid for in the Company’s gymnasium. This equipment
will be removed from the gymnasium and delivered to a location designated by the
Executive in Lancaster, Pennsylvania at the expense of the Company.
8. Taxes. The parties acknowledge and agree that: the form and timing of the
Separation Amount and the other payments and benefits to be provided pursuant to
this Agreement are intended to be exempt from or to comply with one or more
exceptions to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and applicable Treasury Regulations thereunder
(“Section 409A”), including the requirement for a six-month suspension on
payments to “specified employees” as defined in Section 409A that are not
otherwise permitted to be paid within the six-month suspension period.
Notwithstanding any provision of this Agreement to the contrary, the Company,
its affiliates, subsidiaries, successors, and each of their respective officers,
directors, employees and representatives, neither represent nor warrant the tax
treatment under any federal, state, local, or foreign laws or regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
payment or benefits contemplated by this Separation Agreement including, but not
limited to, when and to what extent such payments or benefits may be subject to
tax, penalties and interest under the Tax Laws.

 

4



--------------------------------------------------------------------------------



 



9. Release.
a. You agree that, in consideration of the benefits to be provided to you under
this Separation Agreement, you hereby waive, release and forever discharge any
and all claims and rights which you ever had, now have or may have against the
Company and any of its subsidiaries or affiliated companies, and their
respective successors and assigns, current and former officers, agents,
directors, representatives and employees, various benefits committees, and their
respective successors and assigns, heirs, executors and personal and legal
representatives, based on any act, event or omission occurring before you
execute this Separation Agreement arising out of, during or relating to your
employment or services with the Company or the termination of such employment or
services, except as provided below. This waiver and release includes, but is not
limited to, any claims which could be asserted now or in the future, under:
common law, including, but not limited to, breach of express or implied duties,
wrongful termination, defamation, or violation of public policy; any policies,
practices, or procedures of the Company; any federal or state statutes or
regulations including, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. §2000e et seq., the Civil Rights Act of 1866 and
1871, the Americans With Disabilities Act, 42 U.S.C. §12101 et seq., the
Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §1001 et seq.
(excluding those rights relating exclusively to employee pension benefits as
governed by ERISA), the Family and Medical Leave Act, §2601 et. seq., any
comparable state laws, any contract of employment, express or implied; any
provision of the United States or of a state; any provision of any other law,
common or statutory, of the United States, or any applicable state.
Notwithstanding the foregoing, nothing contained in this paragraph 9.a. shall
(i) subject to paragraph 9.c, impair any rights or potential claims that you may
have under the federal Age Discrimination in Employment Act of 1967 (the
“ADEA”); (ii) be construed to prohibit Executive from bringing appropriate
proceedings to enforce this Separation Agreement; (iii) affect any rights of
indemnification, or to be held harmless, or any coverage under directors and
officers liability insurance or rights or claims of contribution that you have
or (iv) affect any rights as a shareholder of the Company that you have.
b. The Company agrees that, in consideration of your waiver, release and
discharge of any and all claims and rights pursuant to paragraph 9.a. and all
other consideration provided in this Separation Agreement, except as provided
below, it shall and shall cause its subsidiaries to waive, release and forever
discharge you of any and all claims and rights which the Company and any of its
subsidiaries and their respective successors and assigns ever had, now has or
may have against you, your heirs, executors, administrators, successors and
assigns. This waiver and release includes, but is not limited to, any claims
which could be asserted now or in the future, under: common law, including, but
not limited to, breach of express or implied duties, defamation, or violation of
public policy; any policies, practices, or procedures of the Company; any
federal or state statutes or regulations; any provision of any other law, common
or statutory, of the United States, or any applicable state. Notwithstanding the
foregoing, nothing contained in this paragraph 9.b. shall (i) be construed to
prohibit the Company from bringing appropriate proceedings to enforce this
Separation Agreement or (ii) operate to waive, release or discharge any claims
arising out of your fraud or criminal misconduct.

 

5



--------------------------------------------------------------------------------



 



c. By signing this Separation Agreement, the parties represent that they have
not and will not in the future commence any action or proceeding arising out of
the matters released hereby, and that neither party will seek or be entitled to
any award of legal or equitable relief in any such action or proceeding that may
be commenced on either parties’ behalf. The Company has advised you to consult
with an attorney of your choosing prior to signing this Separation Agreement.
You represent that you understand and agree that you have the right and have
been given the opportunity to review this Separation Agreement and the ADEA
Release (defined below), with an attorney. You further represent that you
understand and agree that the Company is under no obligation to offer this
Separation Agreement, and that you are under no obligation to consent to the
waiver.
d. In accordance with the ADEA release contained in Exhibit A hereto (the “ADEA
Release”), you shall have twenty-one (21) days from the date of this Agreement
to consider the ADEA Release and, once you have signed the ADEA Release, you
shall have seven (7) additional days from the date of execution to revoke your
consent to the ADEA Release. Any such revocation shall be made in writing so as
to be received by the Company prior to the eighth (8th) day following your
execution of the ADEA Release. If no such revocation occurs, the ADEA Release
shall become effective on the eighth (8th) day following your execution, no
earlier than the Separation date, of the ADEA Release (the “Effective Date”).
10. Enforcement. If any provision of this Separation Agreement is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions shall be
enforced to the maximum extent possible. Further, if a court should determine
that any portion of this Separation Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.
In addition, you agree that your willful and knowing failure to return Company
property that relates to the maintenance of security of the Company Entities and
Persons shall entitle the Company to injunctive and other equitable relief.
11. No Admission. This Separation Agreement is not intended, and shall not be
construed, as an admission that either you or the Company Entities and Persons
have violated any federal, state or local law (statutory or decisional),
ordinance or regulation, breached any contract or committed any wrong
whatsoever.

 

6



--------------------------------------------------------------------------------



 



12. Successor. This Separation Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.
13. Choice of Law. This Separation Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
the principles of conflicts of law.
14. Entire Agreement. You acknowledge that this Separation Agreement constitutes
the complete understanding between the Company and you and supersedes any and
all agreements, understandings, and discussions, whether written or oral,
between you and any of the Company Entities and Persons, including the
Employment Agreement between you and the Company as amended and restated as of
October 27, 2008, which shall terminate on the Separation Date, and the Change
in Control Agreement; provided, however, that notwithstanding the foregoing, the
provisions of Section 6.4 of the Change in Control Agreement shall remain in
full force and effect. No other promises or agreements shall be binding on the
Company unless in writing and signed by both the Company and you after the date
of this Separation Agreement.
15. Effective Date. You may accept this Separation Agreement by signing it and
returning it to the Company’s General Counsel at Armstrong World Industries,
Inc., Lancaster, PA 17604, with a copy to Skadden, Arps, Slate, Meagher & Flom
LLP, Four Times Square, New York, NY 10036, Attention: Peter A. Atkins. The
effective date of this Separation Agreement shall be the date it is signed by
both parties, provided that the provisions of paragraph 2 shall not become
effective until the Effective Date, as defined in paragraph 9.d. In the event
you do not accept this Separation Agreement as set forth in this paragraph 15,
this Separation Agreement, including but not limited to the obligation of the
Company hereunder to provide the payments and other benefits described herein,
shall be deemed automatically null and void.
16. Headings. The headings used herein are for the convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions of this Agreement.
17. Counterparts. This Agreement may be executed in one or more counterparts,
including emailed or telecopied facsimiles, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive has executed this Separation Agreement as of
the date set forth below.

             
Signature:
  /s/ Michael D. Lockhart       Date: 02/10/2010    
 
 
 
Michael D. Lockhart        
 
            ARMSTRONG WORLD INDUSTRIES, INC.        

             
By:  
/s/ Jeffrey D. Nickel        Date: 02/10/2010    
 
 
       
 
Title:   Senior Vice President, Secretary        

  and General Counsel        

 

8



--------------------------------------------------------------------------------



 



SCHEDULE A

                                  Stock Options(1)   Grant Date   Grant Price  
  Vest Date     # of Options     10/2/2006    
 
  $ 29.37       10/2/2008  (v)     78,855          
 
            8/28/2009  (v)     78,855          
 
            8/28/2009  (v)     78,855          
 
                             
 
                    236,565       2/19/2007    
 
  $ 39.88       2/19/2008  (v)     23,360          
 
            2/19/2009  (v)     21,090          
 
            8/28/2009  (v)     19,650          
 
                             
 
                    64,100       2/25/2008    
 
  $ 28.45       2/25/2009  (v)     47,189          
 
            8/28/2009  (v)     43,902          
 
            8/28/2009  (v)     40,813          
 
                             
 
                    131,904       2/23/2009    
 
  $ 13.46       8/28/2009  (v)     76,986          
 
            8/28/2009  (v)     73,575          
 
            8/28/2009  (v)     69,058          
 
                             
 
                    219,619     (v) = vested  
 
                       

 

      (1)  
All options expire on the 10th anniversary of the Grant Date.

 

9



--------------------------------------------------------------------------------



 



EXHIBIT A
WAIVER OF RIGHTS UNDER THE
AGE DISCRIMINATION AND EMPLOYMENT ACT
1. Michael D. Lockhart (“Executive” or “you”) knowingly and voluntarily, on
behalf of yourself and your agents, attorneys, successors, assigns, heirs and
executors, releases and forever discharges Armstrong World Industries, Inc. (the
“Company”) and all of their subsidiaries and affiliates, together with all of
their respective past and present directors, managers, officers, shareholders,
partners, employees, agents, attorneys and servants, representatives,
administrators and fiduciaries (except that in the case of agents,
representatives, administrators, attorneys and fiduciaries, only to the extent
in any way related to her employment with, or the business affairs of the
Company) and each of their predecessors, successors and assigns (collectively,
the “Releasees”) from any and all claims, charges, complaints, promises,
agreements, controversies, liens, demands, causes of action, obligations, suits,
disputes, judgments, debts, bonds, bills, covenants, contracts, variances,
trespasses, executions, damages and liabilities of any nature whatsoever
relating in any way to your rights under the Age Discrimination in Employment
Act of 1967, as amended (the “ADEA”), whether known or unknown, suspected or
unsuspected, which against you or your executors, administrators, successors or
assigns ever had, now have, or may hereafter claim to have against the Releasees
in law or equity, by reason of any matter, cause or thing whatsoever arising on
or before the date this ADEA Release (as defined below) is executed by you, and
whether or not previously asserted before any state or federal court or before
any state or federal agency or governmental entity (the “ADEA Release”). This
ADEA Release includes, without limitation, any rights or claims relating in any
way to your employment relationship with the Company or any of the Releasees, or
the termination thereof, arising under the ADEA, including compensatory damages,
punitive damages, attorney’s fees, costs, expenses, and any other type of damage
or relief. You represents that you have not commenced or joined in any claim,
charge, action or proceeding whatsoever against the Company or any of the
Releasees arising out of or relating any of the matters set forth in this ADEA
Release. You further agree that you shall not be entitled to any personal
recovery in any claim, charge, action or proceeding whatsoever against the
Company or any of the Releasees for any of the matters set forth in this ADEA
Release.
2. The Company has advised you to consult with an attorney of your choosing
prior to signing this ADEA Release. You represent that you understand and agree
that you have the right and have been given the opportunity to review this ADEA
Release with an attorney. You further represent that you understand and agree
that the Company is under no obligation to offer you this ADEA Release, and that
you are under no obligation to consent to the ADEA Release, and that you have
entered into this ADEA Release freely and voluntarily.

 

10



--------------------------------------------------------------------------------



 



3. You shall have twenty-one (21) days to consider this ADEA Release, and once
you have signed this ADEA Release, you shall have seven (7) additional days from
the date of execution to revoke your consent to this ADEA Release. Any such
revocation shall be made in writing so as to be received by the Company’s
General Counsel prior to the eighth (8th) day following your execution of this
ADEA Release. If no such revocation occurs, this ADEA Release shall become
effective on the eighth (8th) day following your execution of this ADEA Release
(the “Effective Date”). In the event that you revoke your consent, this ADEA
Release shall be null and void.
IN WITNESS WHEREOF, the Executive has executed this ADEA Release as of the date
set forth below.

         
 
 
 
Michael D. Lockhart    
 
       
 
 
 
Date    

 

11